People v Fernandez (2022 NY Slip Op 00190)





People v Fernandez


2022 NY Slip Op 00190


Decided on January 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2020-01468
 (Ind. No. 1084/18)

[*1]The People of the State of New York, respondent,
vWelinton Fernandez, appellant.


Goldberger & Dubin, P.C., New York, NY (Edgar L. Fankbonner of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Rebecca Nealon of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Stephanie Zaro, J.), rendered January 21, 2020, convicting him of criminal sexual act in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted of criminal sexual act in the first degree and sexual abuse in the first degree based on the complainant's testimony, the testimony of two individuals to whom the complainant promptly reported the incident, and DNA evidence.
Contrary to the defendant's contention, he was provided with meaningful representation at trial (see People v Benevento , 91 NY2d 708, 713; People v Baldi , 54 NY2d 137). The defendant failed to demonstrate the absence of a strategic or other legitimate explanation for defense counsel's choice of defense theories (see People v Ross , 209 AD2d 730).
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
CHAMBERS, J.P., ROMAN, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court